Citation Nr: 0410904	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-17 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE


Entitlement to an initial (compensable) rating for service-
connected residuals, recurrent left great toe paronychia, status 
post toenail removal.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from November 24, 1986 to July 
23, 2000.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, Indiana 
(RO).

The RO, in pertinent part, granted entitlement to service 
connection for residuals, recurrent left great toe paronychia, 
status post toenail removal, and assigned a non-compensable 
evaluation effective July 24, 2000.  In February 2001 the RO 
affirmed the noncompensable evaluation.

The veteran was scheduled for a video conference in August 2003 
and March 2004.  She did not appear for either hearing and 
accordingly her request for a hearing is considered withdrawn.  38 
C.F.R. § 20.702(d) (2003).

The appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify you if further action 
is required on your part.


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

The RO has not issued a VCAA notice letter to the veteran in 
connection with her current appeal of entitlement to an initial 
compensable evaluation for her residuals of recurrent left great 
toe paronchychia, status post toenail removal.



The veteran contends that her residuals, recurrent left great toe 
paronychia, status post toenail removal are more severe than the 
assigned non-compensable evaluation would indicate.  The October 
2000 VA examination was a general medical examination which 
contains precious few clinical findings referable to the service-
connected disability.  

The fact that the VA examination of record is nearly four years 
old and does not include a detailed examination of the service-
connected disability at issue renders the subject examination 
inadequate for rating purposes.  See, e.g., 38 C.F.R. § 4.1 
(2003). 

("It is...essential both in the examination and in the evaluation 
of the disability, that each disability be viewed in relation to 
its history.") See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  ("[F]ulfillment of the statutory duty to 
assist...includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one." (emphasis added)).  
Accordingly, further development is warranted.

Additionally, the Board notes that the RO has not had the 
opportunity to consider the appellant's claim under the revised 
criteria (effective August 30, 2002), in addition to the previous 
criteria for rating skin disorders pursuant to the provisions of 
38 C.F.R. § 4.118.

The Board observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

Such notice should specifically apprise the appellant of the 
evidence and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information, and of the appropriate 
time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the veteran and request that she 
identify all healthcare providers, VA and non-VA, inpatient and 
outpatient, who have treated her for her for residuals of 
recurrent left great toe paronychia, status post toe nail removal 
since October 2000.  She should be requested to complete and 
return the appropriate release forms so that VA can obtain any 
identified evidence.  

All identified private treatment records should be requested 
directly from the healthcare providers.



Regardless of the veteran's response, the VBA AMC should obtain 
all outstanding VA treatment reports.  

All information which is not duplicative of evidence already 
received should be associated with the claims file.

4.  If the VBA AMC is unable to obtain any of the relevant records 
sought, it shall notify the veteran that it has been unable to 
obtain such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those records, and 
describing any further action to be taken with respect to the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA special dermatological 
examination of the veteran by a dermatologist including on a fee 
basis if necessary for the purpose of ascertaining the current 
nature and extent of severity of her service-connected residuals 
of recurrent left great toe paronychia, status post toenail 
removal.

The claims file, copies of the previous and revised criteria 
effective August 30, 2002 for rating skin disorders under 38 
C.F.R. § 4.118; Diagnostic Code 7806, and a separate copy of this 
remand must be made available to and reviewed by the examiner 
prior and pursuant to conduction and completion of the 
examination(s).  

The examiner must annotate the examination report(s) that the 
claims file was in fact made available for review in conjunction 
with the examination(s).  Any further indicated special studies 
must be conducted.  

It is requested that the examiner address the following previous 
and revised criteria for rating skin disabilities in the 
evaluation of the residuals of recurrent left great toe 
paronychia, status post toenail removal.

Any opinions expressed by the examiner in the assessment of the 
veteran's disability must be accompanied by a complete rationale.

6.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the foregoing requested development has been 
completed.  In particular, the VBA AMC should review the requested 
examination report(s) and required medical opinions to ensure that 
they are responsive to and in complete compliance with the 
directives of this remand and if they are not, the VBA AMC should 
implement corrective procedures.  
The Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the claims file to ensure 
that any other notification and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  In particular, the VBA 
AMC should ensure that the new notification requirements and 
development procedures contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) are fully complied with 
and satisfied.
7.  After undertaking any development deemed essential in addition 
to that specified above, the VBA AMC should readjudicate the claim 
of entitlement to an initial compensable evaluation for residuals, 
recurrent left great toe paronychia, status post toenail removal.  
In so doing, the VBA AMC should document its consideration of the 
applicability of 38 C.F.R. §§ 3.321(b)(1) , 4.118, Diagnostic Code 
7806 (previous and amended criteria); as well as Fenderson v. 
West, 12 Vet. App. 119 (1999) (initial "staged" ratings).

If the benefit requested on appeal is not granted to the veteran's 
satisfaction, the VBA AMC should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations pertinent to the 
claim currently on appeal.  A reasonable period of time for a 
response should be afforded.  
Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the VBA AMC; 
however, the veteran is hereby notified that failure to report for 
any scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of her claim for initial compensable 
evaluation, and may result in a denial.  38 C.F.R. § 3.655 (2003); 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the CAVC.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



